Motion Denied and Order filed November 17, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00468-CR
                              NO. 14-15-00469-CR
                                ____________

                        ROOSEVELT HART, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                             Harris County, Texas
                 Trial Court Cause Nos. 1425126 and 1425127


                                    ORDER

      Appellant is represented by appointed counsel, Tonya Rolland. Appellant’s
brief was originally due August 5, 2015. We have granted a total of 90 days to file
appellant’s brief until November 4, 2015. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On November 4, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Tonya Rolland to file a brief with the clerk of this
court on or before December 4, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices Jamison, McCally and Wise.